       Case 6:99-cr-10023-JTM Document 431 Filed 07/22/20 Page 1 of 2




                   In the United States District Court
                        for the District of Kansas




United States of America,
          Plaintiff,

v.                                       Case No. 99-10023-02-JTM
Leo D. Graham
          Defendant.


        Order Reducing Term of Imprisonment to Time Served


     This matter is before the Court on the Defendant’s Motion to Reduce

Sentence Under 18 U.S.C. § 3582(c)(1)(A)(i) [Doc. 419] filed on June 24, 2020.

The government concurs in the defendant’s request for immediate release from

the Bureau of Prisons [Doc. 430].

  Mr. Graham was sentenced to serve 188 months’ imprisonment on one

count of armed bank robbery, 18 U.S.C. § 2113(a) [Doc. 138].

  The Court has considered the applicable factors set forth in 18 U.S.C.

§ 3582(c)(1)(A)(i) and 18 U.S.C. § 3553(a) to reduce the defendant’s term of

imprisonment to time served. Mr. Graham is 64 years old. His medical records

confirm that he needs complex chronic care for diabetes, rapid and irregular

heart rate, chronic kidney disease, hypertension, and sleep apnea. This

combination of medical concerns puts him at a high risk of complications from
       Case 6:99-cr-10023-JTM Document 431 Filed 07/22/20 Page 2 of 2




COVID-19. Mr. Graham has served the vast majority of his sentence, with just

19 months remaining. He has demonstrated rehabilitation while serving his

sentence. He will pose no danger to the public if released. Furthermore, the

defendant has demonstrated to the court that he can abide by conditions of

supervision as evidenced by his home plan, which has been approved by the

United States Probation Office.

   The Court therefore concludes in its discretion that extraordinary and

compelling reasons warrant the reduction of the defendant’s sentence to time

served pursuant to Section 3582(c)(1)(A).

   IT IS THEREFORE ORDERED by the Court that the Defendant’s motion

for reduction of sentence pursuant to 18 U.S.C. § 3582 [Doc. 419] is GRANTED.

The Court reduces Defendant’s sentence to time served.

   Defendant’s previously imposed three-year term of supervised release shall

begin immediately upon his release. All previously imposed terms and

conditions of supervised release remain in effect.

   IT IS SO ORDERED.

   Dated this 22nd day of July, 2020, at Wichita, Kansas.


                                    s/ J. Thomas Marten
                                    The Honorable J. Thomas Marten
                                    United States District Court Judge




                                       2
